Notice: This opinion is subject to formal revision before publication in the Atlantic
and Maryland Reporters. Users are requested to notify the Clerk of the Court of
any formal errors so that corrections may be made before the bound volumes go
to press.

             DISTRICT OF COLUMBIA COURT OF APPEALS

                                 No. 18-BG-1141

                       IN RE LUIS F. SALGADO, RESPONDENT.

                         A Suspended Member of the Bar
                   of the District of Columbia Court of Appeals
                          (Bar Registration No. 342444)

                          On Report and Recommendation
                    of the Board on Professional Responsibility

                                   (BDN 158-10)

                              (Decided May 2, 2019)

      Before GLICKMAN and FISHER, Associate Judges, and FERREN, Senior Judge.

      PER CURIAM: In this case, the Board on Professional Responsibility concurs

with the Ad Hoc Hearing Committee’s factual findings and conclusions of law that

respondent’s extended inadequate record-keeping violated Rule of Professional

Conduct 1.15 (a) and D.C. Bar Rule XI § 19(f). The Board further agreed with the

Committee that respondent admitted at the hearing to having commingled personal

funds with entrusted funds and therefore also could be found to have violated Rule

1.1 (a), even though that violation was not included in the specification of charges.

The Board accepted the Committee’s recommended sanction of a thirty-day
                                           2


suspension with a requirement to demonstrate fitness to resume the practice of law

as a condition of reinstatement; though the Board expressed concern that the period

of suspension was insufficient by itself, it was satisfied that the fitness requirement

would protect the public.


      Under D.C. Bar R. XI, § 9 (h)(2), “if no exceptions are filed to the Board’s

report, the [c]ourt will enter an order imposing the discipline recommended by the

Board upon the expiration of the time permitted for filing exceptions.” See also In

re Viehe, 762 A.2d 542, 543 (D.C. 2000) (“When . . . there are no exceptions to the

Board’s report and recommendation, our deferential standard of review becomes

even more deferential.”).     Respondent has not filed exceptions to either the

Committee’s Report or the Board’s Report and Recommendation, and the record

supports the Committee’s findings. We accept the recommended sanction for the

reasons given by the Board and because respondent recently has been suspended

with a fitness requirement in another disciplinary matter, 1 which means his total

combined period of suspension will exceed thirty days. See, e.g., In re Guberman,

978 A.2d 200 (D.C. 2009); In re Cater, 887 A.2d 1 (D.C. 2005).




      1
         In re Luis Salgado, No. 18-BG-1125, Order at 2018 WL 6684321 (D.C. Dec.
20, 2018). We note that respondent has failed to file a compliant affidavit in this
earlier disciplinary action as required by D.C. Bar R. XI, § 14 (g). This failure delays
his eligibility to apply for reinstatement. See id. § 16 (c).
                                           3


      Accordingly, it is


      ORDERED that respondent Luis F. Salgado is hereby suspended from the

practice of law in the District of Columbia for thirty days and his reinstatement is

conditioned on a showing of fitness to resume the practice of law. We direct

respondent’s attention to his obligation under D.C. Bar R. XI, § 14 (g), to file a

compliant affidavit; any delay in filing that affidavit will delay respondent’s

eligibility to apply for reinstatement, as set forth in D.C. Bar R. XI, § 16 (c).